Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claim has been amended to include: “the content module comprises Stage, Layer, Sprite, Shape, and TextField to display character string”. The specific amendment language in combination with the previous limitations overcomes the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616